Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4,6-7,9-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are rejected specifically in view of the limitation “a transparent metal nanowire layer” in claim 1. It is noted that the aforementioned limitation was introduced in the claims presented on 02/02/2022, however, there does not seem to be a clear support for such teaching in the specification of the present application.
It is noted from the specification of the present application that it is the metal oxide layer of the transparent electrode that is a transparent layer. There seems to be no support that the metal nanowire layer which is a constituent of the transparent electrode is also a transparent layer. 
As best understood from the specification of the present application, the metal nanowire is one of a silver, silver alloy or a copper material. Although it may be argued that the material of the metal nanowire layer can be transparent, there is no clear support for such teaching. 
It is known in the art that silver, silver alloy or copper material are used in some instances to light reflect or absorb light in a transparent electrode.
Therefore, to assume that the metal nanowire is also transparent layer because it is part of a transparent electrode is not enough. 
In conclusion, the inventor or a joint inventor have not clearly shown that they had possession of the claimed invention at the time the application was filed.
The claim was examined as presented and no prior art was found to teach the limitation “said transparent metal nanowire layer or of said metal oxide layer and which is contacted to said transparent metal nanowire layer and said metal oxide layer”.
However, allowability of the case cannot be decided because of the present rejection under 35 U.S.C. 112(a).
The Applicant is encouraged to show support for the claimed limitation or cancel the claimed limitation and amend the claim accordingly to advance prosecution.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819